EXHIBIT 10.17

 

TRADEMARK SECURITY AGREEMENT

FOR RECORDATION

WHEREAS, EMERGING VISION, INC., a New York corporation (the “Company”), having
its principal place of business at 100 Quentin Roosevelt Boulevard, Suite 508,
Garden City, New York 11530 is the owner of all right, title and interest in and
to the United States trademarks set forth on Schedule A attached hereto;

 

WHEREAS, pursuant to the terms and conditions of the Trademark Security
Agreement dated August 19, 2005 (the “Trademark Agreement”) made by Company in
favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(“Lender”), the Company is required to grant a security interest in, and lien
on, said trademarks to secure the obligations of the Company under a Credit
Agreement, dated as of August 19, 2005 (with the Trademark Agreement, the
“Agreements”) among the Company and the Lender; and

 

WHEREAS, Company is willing to grant to the Lender the security interest in and
lien on the trademarks described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Trademark
Agreement, the Company hereby grants to the Lender a security interest in, and a
lien upon, the trademarks set forth in Schedule A attached hereto and recordings
and applications therefor, which assignment and security interest shall secure
all the Obligations (as defined in the Credit Agreement) and in accordance with
the terms and provisions thereof.

 

The Company expressly acknowledges and affirms that the rights and remedies of
the Lender with respect to the assignment and security interest granted hereby
are more fully set forth in the Agreements.

 

Uniondale, New York

EMERGING VISION, INC.

August 19, 2005

 

By:_____________________________

Name: Christopher G. Payan

Title: CEO

 

1

 


--------------------------------------------------------------------------------

 

 



STATE OF NEW YORK

)

)SS.:

COUNTY OF SUFFOLK

)

 

On the 19th day of August, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared Christopher G. Payan,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual(s) acted, executed the instrument.

 

_____________________________________

Notary Public

 

2

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

Registered and Pending U.S. Trademarks

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138

 

 

3

 


--------------------------------------------------------------------------------

 

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made as of August 19,
2005 by and between EMERGING VISION, INC., a New York corporation, having an
office at 100 Quentin Roosevelt Boulevard, Garden City, New York 11530
(hereinafter referred to as the “Debtor”), and MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation, having an office at 1401 Broadhollow
Road, Melville, New York 11747 (hereinafter referred to as “Lender”).

 

RECITALS

 

A.           The Lender and the Company have entered into a Credit Agreement,
dated as of the date hereof (as the same may be amended, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Company will receive loans and other financial accommodations from the Lender
and will incur Obligations.

 

B.           To induce the Lender to extend credit to the Company on and after
the date hereof as provided in the Credit Agreement, the Company wishes to grant
to the Lende security and assurance in order to secure the payment and
performance of all Obligations and to that effect to grant the Lender a security
interest in the Trademarks, Trade Secrets and Licenses as herein described and
in connection therewith to execute and deliver this Agreement.

 

Accordingly, the Company and the Lender hereby agree as follows:

 

 

1.

DEFINITIONS

 

Terms used herein that are defined in the Credit Agreement shall have the
meanings assigned to them therein, unless otherwise defined herein. References
to this “Agreement” shall mean this Trademark Security Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Agreement as the same may be in effect
at the time such reference becomes operative.

 

 

2.

GRANT OF INTEREST

 

2.1          Trademarks, Trade Secrets and Licenses. The Company hereby grants,
bargains, mortgages, pledges, creates in favor of and conveys to the Lender, as
security for the prompt payment of the Obligations in full when due, a security
interest in the entire right, title and interest of the Company in and to all of
its now owned, existing or filed, or hereafter acquired, arising or filed:

 

(a)(i)      trademarks, other marks, trademark registrations, trade names and
trademark applications, including, without limitation, those listed on Schedule
A hereto, (ii) all renewals of any of the foregoing, (iii) all income,
royalties, damages or payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including,

 

1

 

 


--------------------------------------------------------------------------------

 

without limitation, damages or payments for past or future infringements of any
of the foregoing, (iv) all rights corresponding to any of the foregoing
throughout the world and (v) the goodwill of the Company’s business connected
with and symbolized by any of the foregoing (collectively, the “Trademarks”);

 

(b)          trade secrets and confidential business information (including
formulas, computations, know-how, manufacturing and production processes and
techniques, research and development information, specifications, drawings,
designs, plans, proposals, technical data, copyrightable work, financial,
business, and marketing plans, customer and supplier lists and information
(collectively, the “Trade Secrets”); and

 

(c)          licenses and license agreements with any other Person under or with
respect to any of the Trademarks or Trade Secrets (all licenses and license
agreements assigned to the Lender pursuant hereto hereinafter collectively
called the “Licenses”).

 

2.2          Restriction on Future Agreements.           The Company agrees that
until the Obligations shall have been indefeasibly paid and performed in full,
the Company will not, without the Lender’s prior written consent, enter into any
agreement, including, without limitation, any license agreement, that grants to
any Person other than the Lender rights to or interests in any Trademarks or
Trade Secrets and is inconsistent with the Company’s obligations under this
Agreement. The Company further agrees that, except as otherwise expressly
permitted by the Credit Agreement, it will not take any action, or permit any
action to be taken by an Affiliate of the Company or other Person subject to the
Company’s control, including, without limitation, licensees, or fail to take any
action, that would adversely affect the validity or enforcement of the rights
granted to the Lender under this Agreement.

 

2.3          New Trademarks. The Company represents and warrants that the
Trademarks listed on Schedule A hereto are owned by the Company and the
Trademarks constitute all of the Trademarks registered in the name of the
Company in the United States. If, before the Obligations are paid and performed
in full, the Company shall (i) obtain any new Trademarks or rights thereto or
(ii) become entitled to the benefit of any new Trademark, the Company shall give
to the Lender prompt written notice thereof and shall enter into a supplement to
this Agreement incorporating herein such new Trademarks.

 

2.4          Royalties and Terms. The Company hereby agrees that upon the
occurrence and during the continuance of an Event of Default, the Lender (or any
designee of the Lender) may use any or all of the Trademarks, Trade Secrets or
Licenses worldwide without any liability to the Company for royalties or other
related charges. The term of the right to use granted in this Section 2.4 shall
extend until the earlier of (i) the expiration of all rights under each of the
respective Trademarks, Trade Secrets or Licenses securing the Obligations, or
(ii) the indefeasible payment and performance in full of the Obligations.

 

2.5          Release.            Upon the indefeasible payment and performance
in full of the Obligations, the Lender shall execute and deliver to the Company,
at the Company’s request and at the Company’s sole cost and expense, such
releases, satisfactions, deeds, assignments and other instruments as may be
necessary to relinquish, without any representations or warranties

 

2

 

 


--------------------------------------------------------------------------------

 

whatsoever, any of the Lender’s rights in such of the Trademarks, Trade Secrets
or Licenses as shall not have been sold or disposed of by the Company pursuant
to the terms of this Agreement.

 

2.6          Duties of the Company.      Until the Obligations shall have been
indefeasibly paid and performed in full, the Company shall (i) prosecute
diligently any trademark application pending as of the date hereof, (ii) make
application on future trademarks, (iii) and (ii) preserve and maintain all
rights in the Trademarks and Trade Secrets and (iv) possess all Trade Secrets.
Any expenses incurred in connection with such applications shall be borne by the
Company. The Company shall not abandon any Trademark, Trade Secret or License or
the right to file any trademark application.

 

2.7          Lender’s Right to Sue.          The Secured Party shall have the
right, but shall in no way be obligated, to bring suit on behalf of the Company
to enforce any of the Trademarks, Trade Secrets or Licenses in the event the
Company declines to bring such suit and, if the Lender shall commence any such
suit, the Company shall, at the request of the Lender, do any and all lawful
acts and execute any and all proper documents required by the Lender in aid of
such enforcement and the Company shall promptly pay, or reimburse and indemnify
the Lender upon demand, for all out-of-pocket costs and expenses (including
without limitation, reasonable attorneys’ fees) incurred by the Lender in the
exercise of its rights under this Section 2.7.

 

2.8          Lender Appointed Attorney-In-Fact. The Company hereby appoints the
Lender or the Lender’s designee as its attorney-in-fact to do all things
necessary to carry out or enforce this Agreement. The Company ratifies and
approves all acts of the Lender, or its designee, as attorney-in-fact, taken in
accordance herewith. The Lender, or its designee, as attorney-in-fact, will not
be liable for any acts or omissions, or for any error of judgment or mistake of
fact or law, except for gross negligence, bad faith or willful misconduct. This
power, being coupled with an interest, is irrevocable until all Obligations have
been indefeasibly paid in full and performed and satisfied.

 

 

3.

FILINGS AND CONSENTS

 

The Company shall deliver to the Lender, upon the execution and delivery of this
Agreement, in form and substance satisfactory to the Lender, such other
instruments and documents as shall be necessary, in the opinion of the Lender,
to perfect the interests granted by the Company to the Lender hereby, including,
without limitation, the Trademark Security Agreement for Recordation attached
hereto as Exhibit A (the “Recordation Agreement”) duly completed and executed.
The Company will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Lender all documents or instruments and take such further
steps necessary or deemed desirable by the Lender to perfect the Lender’s
security interest in all Trademarks, Licenses or Trade Secrets.

 

 

4.

COVENANTS

 

The Company agrees that so long as any Obligations are outstanding, unless the
Lender agrees otherwise in writing: (a) it will, at its sole cost and expense,
forever warrant and defend the Trademarks, Trade Secrets and Licenses from any
and all claims and demands of any other

 

3

 

 


--------------------------------------------------------------------------------

 

Person; (b) it will not grant, create or permit to exist any Lien on, or
security interest in, any of the Trademarks, Trade Secrets or Licenses in favor
of any other Person; (c) it will pay and indemnify and hold the Lender harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the Trademarks, Trade Secrets or
Licenses, including, without limitation, claims of trademark infringements, and
any claim of unfair competition or antitrust violation, provided that the
Company shall have no obligation hereunder with respect to such indemnification
arising from the Lender’s gross negligence or willful misconduct in the use,
assignment and sublicensing of the Trademarks, Trade Secrets and Licenses that
are covered by this Agreement; and (d) it will not enter into any agreement that
is inconsistent with the Company’s obligations under this Agreement.

 

 

5.

DEFAULT

 

 

5.1

Remedies.

 

(a)         Upon the occurrence and during the continuance of an Event of
Default, the Lender, in its discretion, may:

 

(i)         collect, receive, appropriate and realize upon the Trademarks, Trade
Secrets and Licenses, or any part thereof;

 

(ii)         enter, with or without process of law, any premises where the
Trademarks, Trade Secrets and Licenses or the books and records of the Company
related thereto are or may be located, and without charge or liability to the
Lender therefor seize and remove the Trademarks, Trade Secrets and Licenses (and
copies for the Company’s books and records in any way relating to the
Trademarks, Trade Secrets and Licenses) from said premises and/or remain upon
such premises and use the same (together with said books and records) for the
purpose of collecting, preparing and disposing of the Trademarks, Trade Secrets
and Licenses;

 

(iii)         sell or otherwise dispose, including, without limitation, the
granting of licenses, of any of the Trademarks, Trade Secrets or Licenses at
public or private sale for cash or credit in accordance with applicable law; or

 

(iv)         exercise any one or more of the rights and remedies accruing to a
secured party under the UCC as adopted in the relevant state or states and any
other applicable law upon default by a debtor.

 

(b)             Any notice required to be given by the Lender of a sale, lease,
other disposition of the Trademarks, Trade Secrets or Licenses or any other
intended action by the Lender, delivered by facsimile transmission or overnight
mail courier service, postage prepaid and duly addressed to the Company at its
address as set forth in Section 6.5 hereof, not less than ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Company.

 

 

4

 

 


--------------------------------------------------------------------------------

 

 

(c)         The Lender shall have the right at any time, in its discretion,
without notice thereof to the Company, to take control, in any manner, of any
item of payment for or proceeds of any of the Trademarks, Trade Secrets or
Licenses of the Company.

 

(d)         The Lender may postpone or adjourn any sale of the Trademarks, Trade
Secrets and Licenses, or any part thereof, from time to time, by an announcement
at the time and place of sale or by announcement at the time and place of such
postponed or adjourned sale, without being required to give a new notice of
sale.

 

(f)         All cash proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon all or any part of the Trademarks,
Trade Secrets and Licenses of the Company may, in the discretion of the Lender,
be held by the Lender as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Lender as reimbursement for
the costs and expenses, including, without limitation, reasonable attorneys’
fees incurred by it in connection with the sale of the Trademarks, Trade Secrets
or Licenses), in whole or in part, by the Lender to the payment of all the
Obligations. Any surplus of such cash or cash proceeds held by the Lender and
remaining after payment in full of all Obligations shall be paid over to the
Company, subject to the rights of any holder of a lien on the Trademarks, Trade
Secrets and Licenses of which the Lender has actual notice and any deficiency
remaining after application of such cash or cash proceeds to the obligations
shall continue to be an Obligation, for which the Company remains liable.

 

5.2         Waiver by the Company.To the extent permitted under applicable law,
the Company waives (a) presentment, demand and protest and notice of
presentment, dishonor, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Lender on which the Company may in any way be liable and
hereby ratifies and confirms whatever the Lender may do in this regard, (b) all
rights to notice and a hearing prior to the Lender’s taking possession or
control of, or to the Lender’s replevy, attachment or levy upon, any of the
Tradema rks, Trade Secrets or Licenses or any bond or security that might be
required by any court prior to allowing the Lender to exercise any of the
Lender’s taking possession or control of, or to the Lender to exercise any of
the Lender’s remedies, and (c) the benefit of all valuation, appraisal and
exemption laws. The Company acknowledges that it has been advised by its counsel
with respect to this Agreement and the transactions evidenced by this Agreement.

 

5.3         Cumulative Remedies. All of the Lender’s rights and remedies with
respect to the Trademarks, Trade Secrets or Licenses, whether established hereby
or by any Security Agreement or by the Credit Agreement or any other agreements
or by law, shall be cumulative and may be exercised singularly or concurrently.
The Company acknowledges and agrees that this Agreement is not intended to limit
or restrict in any way the rights and remedies of the Lender under the Credit
Agreement but rather is intended to facilitate the exercise of such rights and
remedies. The Company recognizes that in the event the Company fails to perform,
observe or discharge any of its obligations or liabilities unde r this
Agreement, no remedy of law will provide adequate relief to the Lender, and the
Company agrees that the Lender shall be entitled

 

5

 

 


--------------------------------------------------------------------------------

 

to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

 

6.

MISCELLANEOUS

 

6.1          Waivers.No course of dealing between the Company and the Lender,
nor any failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, power or privilege under this Agreement or the Credit
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

6.2          Severability.The provisions of this Agreement are severable, and if
any clause or provision shall be held invalid and unenforceable, in whole or in
part, in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision or part thereof in such jurisdiction, and shall
not, in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

 

6.3          Modification.This Agreement cannot be altered, amended or modified
in any way, except by a writing signed by the parties hereto.

 

6.4          Binding Effect; Benefits.This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Lender and its successors and assigns.

 

6.5          Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in the Credit
Agreement.

 

6.6          Headings.The Section titles and headings in this Agreement are and
shall be without substantive meaning or context of any kind whatsoever and are
for convenience of reference only.

 

6.7          Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF LAWS. THE
COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR COUNTY
OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND
AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AN Y CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT

 

6

 

 


--------------------------------------------------------------------------------

 

FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES (i) NOT TO SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH
SUIT, ACTION OR PROCEEDING. THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE
MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET
FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. THE
COMPANY AND THE LENDER EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by its authorized officer on the day and year first above written.

 

EMERGING VISION, INC.

 

By:___________________________

Name: Christopher G. Payan

Title: CEO

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

By:___________________________

 

Name:

Tamra Postiglione

 

Title:

Vice President

 

 

 

7

 

 


--------------------------------------------------------------------------------

 

 



 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

 

On the 19th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

______________________________________

 

Notary Public

8

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

Registered and Pending Trademarks

 

U.S.A.

 

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138

 



 

9

 

 


--------------------------------------------------------------------------------

 

 

 

 

CANADA

 

 

 

 

 

PM (design)

2,190,534

 

PORTOFINO

390,012

 

STERLING (design)

443,785

 

CLASSIC COLORS (design)

422,129

 

STERLING

432,605

 

IPCO OPTICAL (design)

391,925

 

IPCO OPTICAL AN IPCO COMPANY

392,427

 

S STERLING OPTICAL (vertical logo)

252,137

 

IPCO OPTICAL

235,037

 

IPCO (design)

415,896

 

STERLING OPTICAL

374,393

 

PAUL MITCHEL (design)

297,423

 

TAKE OFF YOUR GLASSES

291,039

 

PAUL MITCHEL

287,347

 

PM

269,691

 

FIESTA

328,655

 

IPCO OPTICAL (& DESIGN)

262,584

 

CLASSIC COLORS

422,120

 

STERLING OPTICAL (design)

488,287

 

STERLING OPTICAL AN IPCO COMPANY

392,234

 

 

 

 

 

 

MEXICO

 

 

 

 

 

STERLING OPTICAL

825,279

 

 

 

 

 

 

 

 

 

10

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A TO

SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT

FOR RECORDATION

 

WHEREAS, EMERGING VISION, INC., a New York corporation (the “Company”), having
its principal place of business at 100 Quentin Roosevelt Boulevard, Suite 508,
Garden City, New York 11530 is the owner of all right, title and interest in and
to the United States trademarks set forth on Schedule A attached hereto;

 

WHEREAS, pursuant to the terms and conditions of the Trademark Security
Agreement dated August 19, 2005 (the “Trademark Agreement”) made by Company in
favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(“Lender”), the Company is required to grant a security interest in, and lien
on, said trademarks to secure the obligations of the Company under a Credit
Agreement, dated as of August 19, 2005 (with the Trademark Agreement, the
“Agreements”) among the Company and the Lender; and

 

WHEREAS, Company is willing to grant to the Lender the security interest in and
lien on the trademarks described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Trademark
Agreement, the Company hereby grants to the Lender a security interest in, and a
lien upon, the trademarks set forth in Schedule A attached hereto and recordings
and applications therefor, which assignment and security interest shall secure
all the Obligations (as defined in the Credit Agreement) and in accordance with
the terms and provisions thereof.

 

The Company expressly acknowledges and affirms that the rights and remedies of
the Lender with respect to the assignment and security interest granted hereby
are more fully set forth in the Agreements.

 

Uniondale, New York

EMERGING VISION, INC.

August 19, 2005

 

By:_____________________________

Name:

Title:

 

11

 

 


--------------------------------------------------------------------------------

 

 



STATE OF NEW YORK

)

)SS.:

COUNTY OF NASSAU

)

 

On the _____ day of August, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared _______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual(s) acted, executed the instrument.

 

_____________________________________

Notary Public

 

12

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

 

Registered and Pending U.S. Trademarks

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138



 

 

 

13

 

--------------------------------------------------------------------------------